Citation Nr: 9913602	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  92-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1. Entitlement to an increased evaluation for skin ulceration 
of the right ankle, currently rated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for skin ulceration 
of the left ankle, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1942 to July 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and February 1992 RO rating decisions that 
denied increased ratings for skin ulceration of the right and 
left ankles (each rated 10 percent).  In February 1993 and 
June 1996, the Board remanded the case to the RO for 
additional development.  The file was returned to the Board 
in 1999.



FINDINGS OF FACT

1.  The skin condition of the right ankle is manifested 
primarily by occasional ulcerative lesions that are currently 
healed, and an asymptomatic approximately 6 by 5 centimeter 
scar.

2.  The skin condition of the left ankle is manifested 
primarily by occasional ulcerative lesions that are currently 
healed, and an asymptomatic approximately 10 by 6.5 
centimeter scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
skin ulceration of the right ankle are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
skin ulceration of the left ankle are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from July 1942 to July 1946.

Service medical records show that the veteran was seen for 
ulcers of the ankles.

A July 1946 RO rating decision granted service connection for 
a skin ulcer of the right ankle.  A zero percent rating was 
assigned for this condition, effective from July 1946.

A July 1954 RO rating decision reclassified the skin ulcer of 
the right ankle to skin ulcers of both ankles and increased 
the evaluation from zero to 10 percent, effective from 
February 1954.  The veteran appealed to the Board for a 
higher rating, and a December 1954 Board decision granted 
separate 10 percent ratings for skin ulcers of the right and 
left ankles under diagnostic code 7803, effective from 
February 1954.  A January 1955 RO rating decision granted 
separate 10 percent ratings for skin ulceration of each 
ankle, effective from February 1954.  These 10 percent 
ratings for the right and left ankle conditions have remained 
unchanged since then.

The veteran underwent a VA medical examination in October 
1991 to determine the severity of the skin ulceration of his 
right and left ankles.  He reported a history of continuous 
opening of ulcers on the right and left ankles that produced 
pain and functional limitation.  He gave a history of 
worsening skin ulcer conditions of the right and left ankles 
in the summer months that produced swelling of the legs.  
There were erythematous plaques of the left ankle and brown 
plaques of the right ankle with scarred areas.  The diagnosis 
was leg ulcers.  

VA reports of the veteran's outpatient treatment from 1991 to 
1993 show that he was seen for ulcers of the ankles.  These 
ulcers resolved around 1993.

A private medical report dated in March 1992 notes that the 
veteran had a history of leg ulceration and that he had had a 
severe flare-up the past summer.  It was noted that he was 
restricted to rest and was unable to do even minimal 
household chores.

A statement from a prospective employer dated in May 1992 
reveals that the veteran was expected to start work in June 
1991, but reported that he was unable to start working at 
that time due to leg problems he had throughout the summer 
and into the fall.

A color photo reportedly of an ankle of the veteran received 
in June 1992 shows an ulcerative area.

The veteran and his wife testified at a hearing before a 
member of the Board in October 1992.  Their testimony was to 
the effect that the veteran received continuous treatment for 
ulcers of the right and left ankles, that the ulcer occurred 
on a yearly basis, that the ulcers would break and ooze water 
and required treatment, and that the ulcers of the ankle 
produced swelling and functional impairment.

Private medical reports of the veteran's treatment from 1991 
to 1993 show that he was seen for ulcers of the ankles.  A 
report dated in April 1993 reveals that he underwent physical 
examination.  There were large scars located on both medial 
ankles.  On the left ankle, the scar measured 4 by 8 
centimeters.  On the right ankle, the scar measured 3 by 5 
centimeters.  There was a keratotic, rough papule 
approximately 2 to 3 millimeters in diameter located on the 
left anterior shin.  The diagnoses were multiple scars and 
probable actinic keratosis of the left anterior shin.  

The veteran underwent a VA skin examination in February 1997.  
He gave a history of ulcers located on the medial aspect of 
both ankles since service.  He noted that they began as 
blisters in service, and as the blisters resolved, they 
developed ulcers.  He reported that the lesions closed up and 
scars were formed.  He noted that over the years since then, 
there was a cyclic nature to the lesions.  In the warmer 
weather, the lesions appeared to break down and form ulcers, 
and then healed.  He reported that the ulcers interfered with 
his profession as a watchmaker and because of the problem he 
chose this profession in order to stay off his feet.  The 
scars were of no cosmetic concern.  The scars were healed and 
were intact.  He treated the ulcers with topical preparations 
during periods of flare-up.  There was a 10 by 6.5 centimeter 
scar located on the left medial ankle.  There was an 
approximately 6 by 5 centimeter scar on the right medial 
ankle.  There was no lower leg edema at the time of the 
examination.  The diagnoses were history of lower leg 
ulcerations, healed at the time of this examination, with 
history of recurrent bouts, especially in the warmer weather; 
and scars of the right and left medial ankles, secondary to 
the ulcerations.

The veteran underwent a VA joint examination in February 
1998.  His entire claims folder was reviewed by the examiner 
in order to assess the ankle disorders.  The veteran stated 
that walking a lot made his ulcers hurt and possibly open, 
and that he did not do a lot of walking.  There were 
bilateral medial ankle ulcers that were healed.  There was 
scar tissue and discoloration of the skin in a large area 
surrounding both of the ulcers.  The ulcers were not open and 
there was no drainage.  There was no swelling of the left 
ankle, warts, tenderness, crepitus or effusion.  There was 30 
degrees of flexion and extension, 20 degrees of inversion, 
and 15 degrees of eversion.  There was mild crepitus of the 
right ankle.  There was no swelling, warts, tenderness or 
effusion.  He had 30 degrees of flexion and extension, 25 
degrees of inversion, and 15 degrees of eversion.  X-rays of 
the ankles showed no abnormalities other than small spurs. 
The appraisal was normal examination of the ankles with no 
orthopedic sequelae from the chronic ankle ulcers.


B.  Legal Analysis

The veteran's claims for increased evaluations for the right 
and left ankle disorders are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The testimony of the veteran and his wife is to the effect 
that the veteran has occasional ulcers of the ankles that 
produce swelling and functional impairment.  This lay 
evidence is supported by VA and private medical reports of 
the veteran's treatment in the early 1990's for ulcers of the 
ankles, a statement from a prospective employer of the 
veteran to the effect that the veteran had problems with his 
legs in the summer of 1991, and a color photo received in 
1992 of the veteran's ankle showing an ulcerative area.  The 
evidence, however, indicates that the ulcers of the ankles 
healed in 1993, and does not show recurrence of the ulcers 
since then.

Reports of the veteran's VA medical examinations in 1997 and 
1998 do not reveal the presence of non-healing ulcers.  At 
the February 1997 examination, the veteran was found to have 
healed ulcerations of the right and left ankles and an 
asymptomatic scar of each ankle.  While minimal limitation of 
motion of the ankles was found at the February 1998 
examination when considered in light of the provisions of 
38 C.F.R. § 4.71, Plate II, the examiner concluded that the 
examination was normal and that there were no orthopedic 
sequelae from the veteran's chronic ankle ulcers.  The only 
ankle condition found were non-service-connected spurs.  
Hence, a compensable evaluation for the service-connected 
right and left ankle conditions is not warranted under 
diagnostic code 7805, even with consideration of functional 
impairment under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as any functional impairment is due to non-service-
connected ankle conditions and not the service-connected 
ulcerative skin conditions.

A longitudinal review of the evidence indicates that the 
veteran's right ankle condition is manifested primarily by 
occasional lesions that are currently healed and an 
asymptomatic approximately 6 by 5 centimeter scar, and that 
the left ankle condition is manifested primarily by 
occasional lesions that are currently healed and an 
asymptomatic approximately 10 by 6.5 centimeter scar.  These 
residuals are best evaluated analogous to a scar with ulcers 
and best represented by the current 10 percent evaluations 
under diagnostic code 7803.  Since the scars are 
asymptomatic, separate compensable evaluations for them under 
diagnostic code 7804 or 7805 are not warranted.

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
skin ulceration of the right and left ankles, and the claims 
are denied.  Since the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for skin ulceration of the right 
ankle is denied.

An increased evaluation for skin ulceration of the left ankle 
is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

